              Case 2:20-mj-00568-MLP Document 1 Filed 09/02/20 Page 1 of 16



 1                                                        The Honorable Michelle L. Peterson
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
11    UNITED STATES OF AMERICA,                         No. MJ20-568
12                             Plaintiff,               COMPLAINT for VIOLATION
13                       v.                             21 U.S.C. § 841(a)
                                                        18 U.S.C. § 924(c)
14    KYLE MICHAEL ISAACSON,
                                                        18 U.S.C. § 922(g)
15                            Defendant.
16
17         BEFORE the Honorable Michelle L. Peterson, United States Magistrate Judge,
18 U.S. District Courthouse, Seattle, Washington.
19         The undersigned complainant being duly sworn states:
20                                          COUNT 1
21                 Possession of Controlled Substances with Intent to Distribute
22         On or about April 20, 2020, at Auburn and Federal Way, Washington, in the
23 Western District of Washington, and elsewhere, KYLE MICHAEL ISAACSON
24 knowingly and intentionally possessed with intent to distribute substances controlled
25 under Title 21, United States Code, Section 812, to wit: methamphetamine and heroin.
26         It is further alleged that the offense involved 500 grams or more of a mixture or
27 substance containing a detectable amount of methamphetamine.
28
     Isaacson Complaint - 1                                                UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO No. 2020R00369
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:20-mj-00568-MLP Document 1 Filed 09/02/20 Page 2 of 16



 1         All in violation of Title 21, United States Code, Sections 841(a)(1) and
 2 841(b)(1)(A), (C).
 3                                              COUNT 2
 4          Carrying a Firearm During and in Relation to a Drug Trafficking Crime
 5         On or about April 20, 2020, at Auburn and Federal Way, Washington, in the
 6 Western District of Washington, and elsewhere, KYLE MICHAEL ISAACSON
 7 knowingly used and carried a firearm, to wit: a Smith & Wesson M&P 9 Shield pistol
 8 bearing serial number HXD7261, and a Bersa Thunder 380 pistol bearing serial number
 9 675137, during and in relation to a drug trafficking crime for which he may be prosecuted
10 in a court of the United States, to wit: Possession of Controlled Substances with Intent to
11 Distribute, as charged in Count 1 above.
12         All in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).
13                                              COUNT 3
14                                  Felon in Possession of a Firearm
15         On or about April 20, 2020, at Auburn and Federal Way, Washington, in the
16 Western District of Washington, and elsewhere, KYLE MICHAEL ISAACSON,
17 knowing he had previously been convicted of the following crimes:
18                 a.         Possession of a Stolen Vehicle, King County Superior Court cause
19         number 15-1-04034-7, on or about January 8, 2016;
20                 b.         Possession of a Stolen Vehicle, King County Superior Court cause
21         number 13-1-01108-1, on or about March 29, 2013;
22                 c.         Possession of a Stolen Vehicle, King County Superior Court cause
23         number 12-1-06494-2, on or about March 29, 2013;
24                 d.         Possession of a Stolen Vehicle, King County Superior Court cause
25         number 10-1-01009-9, on or about July 9, 2010; and
26                 e.         Possession of a Stolen Vehicle, King County Superior Court cause
27         number 09-1-00566-1, on or about July 9, 2010,
28
     Isaacson Complaint - 2                                                  UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO No. 2020R00369
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                 Case 2:20-mj-00568-MLP Document 1 Filed 09/02/20 Page 3 of 16



 1 all of which are punishable by imprisonment for a term exceeding one year, did
 2 knowingly possess, in and affecting interstate and foreign commerce, a firearm, to wit: a
 3 Smith & Wesson M&P 9 Shield pistol bearing serial number HXD7261, and a Bersa
 4 Thunder 380 pistol bearing serial number 675137, each of which had been shipped and
 5 transported in interstate and foreign commerce.
 6          All in violation of Title 18, United States Code, Section 922(g)(1) and 924(a)(2).
 7
 8          The undersigned complainant, Shawna McCann, Special Agent, being first duly
 9 sworn on oath, hereby deposes and says:
10                                TRAINING AND EXPERIENCE
11          1.       I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and
12 have been employed with the FBI since September, 2017. I am currently assigned to the
13 Seattle Field Division where I am a member of the violent crime, gang, and Transnational
14 Organized Crime – Western Hemisphere squad. In this capacity, I investigate, inter alia,
15 violations of the Controlled Substance Act, Title 21, United States Code, Section 801 et
16 seq., and related offenses. I have received specialized training in the enforcement and
17 investigation of the Controlled Substance Act. I have received over 400 hours of
18 classroom training including, but not limited to, drug identification, drug interdiction,
19 money laundering techniques and schemes, smuggling, and the investigation of
20 individuals and/or organizations involved in the illegal possession, possession for sale,
21 sales, importation, smuggling, manufacturing, and trafficking of controlled substances.
22          2.       In my role as a Special Agent for the FBI, I have participated in narcotics
23 investigations (e.g., heroin, cocaine, marijuana, and methamphetamine) that have resulted
24 in the arrest of individuals and the seizure of illicit narcotics and/or narcotics-related
25 evidence and the forfeiture of narcotics-related assets. I have been involved in the service
26 of federal and state search warrants as part of these investigations. I have encountered
27 and have become familiar with various tools, methods, trends, paraphernalia, and related
28 articles utilized by various traffickers in their efforts to import, export, conceal, and
     Isaacson Complaint - 3                                                   UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO No. 2020R00369
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                 Case 2:20-mj-00568-MLP Document 1 Filed 09/02/20 Page 4 of 16



 1 distribute controlled substances. I am also familiar with the manner in which drug
 2 traffickers use telephones, often cellular telephones, to conduct their unlawful operations,
 3 and how they code their conversations to disguise their unlawful activities. I am also
 4 familiar with the various methods of packaging, delivering, transferring, and laundering
 5 drug proceeds. Additionally, through my training and experience, I can identify illegal
 6 drugs by sight, odor, and texture.
 7          3.       I have also worked on drug investigations involving the use of court-
 8 authorized wiretaps under Title III. In that capacity, I have had the opportunity to
 9 monitor, listen to, and review transcripts and line sheets (prepared by linguists)
10 documenting the content of hundreds of intercepted conversations involving the
11 trafficking of cocaine, methamphetamine, heroin, and other narcotics, by persons who
12 used some form of code to attempt to thwart law enforcement detection. I have also
13 interviewed defendants at the time of their arrest and have debriefed, spoken with, and/or
14 interviewed numerous drug dealers or confidential sources (informants) at proffer and
15 field interviews who were experienced in speaking in coded conversation over the
16 telephone. From these interviews, and also from discussions with other experienced
17 agents, I have gained knowledge regarding the various methods, techniques, codes,
18 and/or jargon used by drug traffickers in the course of their criminal activities, including
19 their use of firearms to protect their narcotics-related activities and of cellular telephones
20 and other electronic means to facilitate communications while avoiding law enforcement
21 scrutiny.
22          4.       I have written affidavits in support of court-authorized federal warrants and
23 orders in the Western District of Washington for GPS tracking of telephones, Pen
24 Register/Trap and Trace, and search warrants. Additionally, I have testified in grand jury
25 proceedings, written investigative reports, and conducted and participated in numerous
26 interviews of drug traffickers of various roles within drug organizations, which has
27 provided me with a greater understanding of the methods by which drug trafficking
28 organizations operate.
     Isaacson Complaint - 4                                                   UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO No. 2020R00369
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                Case 2:20-mj-00568-MLP Document 1 Filed 09/02/20 Page 5 of 16



 1         5.       I am an investigative law enforcement officer of the United States within
 2 the meaning of 18 U.S.C. § 2510(7). As such, I am empowered to conduct investigations
 3 of, and to make arrests for, violations of the Controlled Substance Act, Title 21, United
 4 States Code, Section 801 et seq., and related offenses.
 5         6.       The facts set forth in this Complaint are based on my own personal
 6 knowledge; knowledge obtained from other individuals who participated in this
 7 investigation, including other law enforcement officers; my review of documents and
 8 records related to this investigation; and information gained through my training and
 9 experience. I have not included all facts known to me obtained in this investigation, but
10 only those facts necessary to set forth probable cause in support of the offenses alleged in
11 Counts 1, 2, and 3 above.
12                                  PURPOSE OF AFFIDAVIT
13         7.       This Affidavit is made in support of a Complaint against KYLE MICHAEL
14 ISAACSON for one count of Possession of Controlled Substances with Intent to
15 Distribute, in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(A) and
16 (C); one count of Carrying a Firearm During and in Relation to a Drug Trafficking
17 Crime, in violation of Title 18, United States Code, Section 924(c)(1)(A)(i); and one
18 count of Felon in Possession of a Firearm, in violation of Title 18, United States Code,
19 Sections 922(g)(1) and 924(a)(2).
20                            INVESTIGATION AND PROBABLE CAUSE
21                                          Background
22         8.       The United States, including the FBI, was conducting a criminal
23 investigation of KYLE MICHAEL ISAACSON regarding possible violations of Title 21,
24 United States Code, Sections 841, 846, 843(b), and related crimes, and Title 18, United
25 States Code, Sections 922(g)(1) and 924(c).
26         9.       Investigators believe KYLE MICHAEL ISAACSON, with the assistance of
27 his girlfriend S.M., is a trafficker of narcotics in this District. Beginning in 2019, through
28 the use of confidential source information and traditional investigative techniques, agents
     Isaacson Complaint - 5                                                  UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO No. 2020R00369
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:20-mj-00568-MLP Document 1 Filed 09/02/20 Page 6 of 16



 1 identified KYLE MICHAEL ISAACSON as a mid-level narcotics distributor potentially
 2 working as part of a larger Drug Trafficking Organization (DTO) operating within the
 3 Western District of Washington.
 4         10.     As of April 20, 2020, KYLE ISAACSON was wanted on an outstanding
 5 King County Sheriff’s Office $5,000 felony warrant for Dangerous Drugs and Vehicle
 6 Prowl in the Second Degree.
 7                   Arrest of KYLE MICHAEL ISAACSON and Seizure of
 8                                   Narcotics and Firearms
 9         11.     On April 20, 2020, agents observed KYLE MICHAEL ISAACSON driving
10 a black 2002 Chevrolet Suburban bearing Washington license plate AJG5185. Agents
11 were aware of the arrest warrant for KYLE MICHAEL ISAACSON from a police
12 bulletin and the ongoing criminal investigation into KYLE MICHAEL ISAACSON for
13 drug trafficking. Agents were able to identify KYLE MICHAEL ISAACSON as the
14 driver of the Chevrolet Suburban from a comparison to his Washington Department of
15 Licensing photograph and recent social media photographs. Agents maintained
16 surveillance on KYLE MICHAEL ISAACSON until additional law enforcement
17 personnel could arrive to effectuate an arrest of KYLE MICHAEL ISAACSON on his
18 outstanding warrant.
19         12.     While agents were conducting surveillance on KYLE MICHAEL
20 ISAACSON, they observed that he began to drive slower and without a sense of purpose,
21 looping around and stopping at random. Based on my training and experience, such
22 driving and behavior is indicative of a subject being aware of surveillance by law
23 enforcement and deploying countermeasures to detect and thwart surveillance. KYLE
24 MICHAEL ISAACSON eventually drove the Chevrolet Suburban to a residence, parked,
25 and went into the residence.
26         13.     A short time later, agents observed the Chevrolet Suburban leave the
27 residence with KYLE MICHAEL ISAACSON’s girlfriend, S.M., driving. Surveillance
28
     Isaacson Complaint - 6                                               UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO No. 2020R00369
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:20-mj-00568-MLP Document 1 Filed 09/02/20 Page 7 of 16



 1 agents identified S.M. through a comparison to social media photographs. Agents
 2 believed KYLE MICHAEL ISAACSON was possibly in the vehicle with S.M.
 3         14.     Surveillance agents followed the Chevrolet Suburban until it parked in the
 4 Walgreens parking lot at 28817 Military Road South, Federal Way, Washington. Agents
 5 observed S.M. exit the driver’s seat of the Chevrolet Suburban and go toward the
 6 Walgreens entrance. Agents then observed KYLE MICHAEL ISAACSON crawl from
 7 the rear passenger area of the Chevrolet Suburban to the driver’s seat.
 8         15.     Agents contacted KYLE MICHAEL ISAACSON in the driver’s seat of the
 9 Chevrolet Suburban with marked patrol units. Commands were given for KYLE
10 MICHAEL ISAACSON to exit the vehicle. Agents observed KYLE MICHAEL
11 ISAACSON drop his hands out of view several times towards the area of his waistband.
12 Agents gave loud verbal orders for KYLE MICHAEL ISAACSON to put his hands in the
13 air and keep his hands raised, and KYLE MICHAEL ISAACSON complied. KYLE
14 MICHAEL ISSACSON was ordered out of the Chevrolet Suburban and was detained.
15 KYLE MICHAEL ISAACSON’s warrant was verified, and he was arrested for such.
16         16.     The front driver’s door of the Chevrolet Suburban was left open by KYLE
17 MICHAEL ISAACSON when he exited. In plain view to agents on the driver’s
18 floorboard was a handgun holster. However, no handgun was seen. In plain view through
19 the open driver’s door and through the window on the front passenger door, agents
20 observed a case stuffed partially between the front passenger seat and the driver’s center
21 console that agents recognized as a standard-sized cloth pistol case. The case was closed
22 with a zipper; however, agents could see that something of substance was inside of the
23 case that gave the case volume consistent with what could be a handgun. Also in plain
24 view through the front passenger window, agents observed a large clear plastic bag on the
25 front passenger floorboard filled with a white crystalline substance that, based on training
26 and experience, agents believed to be methamphetamine.
27         17.     Agents asked KYLE MICHAEL ISAACSON who owned the Chevrolet
28 Suburban. He said that he did not know.
     Isaacson Complaint - 7                                                UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO No. 2020R00369
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:20-mj-00568-MLP Document 1 Filed 09/02/20 Page 8 of 16



 1         18.     S.M. was inside of the Walgreens during the arrest. She exited the store and
 2 was contacted by agents. S.M. stated the Chevrolet Suburban belonged to both her and
 3 KYLE MICHAEL ISAACSON. S.M. explained that they had just recently purchased the
 4 vehicle and that a bill of sale written out to KYLE MICHAEL ISAACSON would be
 5 located within the vehicle. S.M. also informed agents that she left a white Samsung
 6 cellphone in the vehicle and that KYLE MICHAEL ISAACSON left a black LG
 7 cellphone in the vehicle. S.M. stated that she was unaware of any firearms in the vehicle.
 8         19.     Based on the firearm holster containing a suspected firearm and suspected
 9 narcotics in plain view to agents, the Chevrolet Suburban was impounded to the SPD
10 Secured Processing Room pending a search warrant. KYLE MICHAEL ISAACSON was
11 booked into the King County Jail for his warrant. S.M. was released at the scene.
12                                   Search of Chevrolet Suburban
13         20.     In the evening of April 20, 2020, a search warrant for the Chevrolet
14 Suburban was issued by King County Superior Court Judge Shah to locate and seize
15 items associated with unlawful firearms possession and unlawful narcotics possession.
16         21.     The Chevrolet Suburban was searched twice, once in the evening of April
17 20, 2020, and again on April 21, 2020. During the first search of the vehicle, the
18 following items were seized:
19                 a.         About 898.5 grams of methamphetamine located on the front
20         passenger floorboard, packaged together in a gallon zip-loc bag for a total of three
21         baggies of methamphetamine;
22                 b.         About 39.5 grams of heroin located in the center driver’s console;
23                 c.         A Bersa Thunder 380 pistol bearing serial number 675137, fully
24         loaded with a magazine inserted and a bullet in the chamber, located inside of the
25         pistol case stuffed between the front passenger seat and the driver’s center
26         console. A records check revealed this to be a stolen firearm as reported on a
27         Shelton Police report from February 19, 2020;
28
     Isaacson Complaint - 8                                                    UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     USAO No. 2020R00369
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
              Case 2:20-mj-00568-MLP Document 1 Filed 09/02/20 Page 9 of 16



 1                 d.         A Smith & Wesson M&P 9 Shield pistol bearing serial number
 2         HXD7261, fully loaded with a magazine inserted, located inside of a bag in the
 3         center of the second-row floorboard where a front passenger/driver could reach;
 4                 e.         a black and grey LG cell phone, located attached to the headliner
 5         console in between the front passenger and driver seats; and
 6                 f.         a black LG cell phone, located in the center dashboard compartment.
 7         22.     The heroin and methamphetamine located in the Chevrolet Suburban were
 8 field-tested in accordance with the protocols set forth by the WSPCL with positive results
 9 for heroin and methamphetamine, respectively.
10         23.     During the second search of the Chevrolet Suburban the following items
11 were seized:
12                 a.         A digital scale;
13                 b.         Original packaging for the digital scale;
14                 c.         A cloth gun case located inside of the driver’s center console (it had
15         been originally located during the first search stuffed in between the front
16         passenger seat and driver’s center console);
17                 d.         Multiple zip-loc baggies;
18                 e.         a black Fobus handgun holster located underneath the second-row
19         seating (it had been originally located during the first search in a black bag on the
20         floorboards directly behind the driver’s center console);
21                 f.         a black generic handgun holster located underneath the second-row
22         seating (it had been originally located during the first search on the driver’s
23         floorboard); and
24                 g.         a white Samsung cell phone with no back, located on the front
25         passenger seat.
26         24.     Strewn throughout the Chevrolet Suburban were multiple plastic Ziploc-
27 type baggies that, based on my training and experience, are consistent with the packaging
28 and sale of narcotics.
     Isaacson Complaint - 9                                                     UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     USAO No. 2020R00369
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
             Case 2:20-mj-00568-MLP Document 1 Filed 09/02/20 Page 10 of 16



 1          25.     Additionally, the vehicle title and a handwritten bill of sale were located in
 2 the Chevrolet Suburban. The bill of sale indicated that the previous registered owner of
 3 the vehicle sold the vehicle to KYLE MICHAEL ISAACSON on April 9, 2020, for
 4 $300.00.
 5                                      Search of Cell Phones
 6          26.     On April 29, 2020, I applied to this Court for a warrant to search the three
 7 cell phones recovered from the Chevrolet Suburban. The Honorable Brian A. Tsuchida,
 8 Chief U.S. Magistrate Judge for the Western District of Washington, approved my
 9 application and issued the warrant. When I turned on the black LG cell phone in an
10 attempt to execute the warrant, the phone immediately erased itself before I could obtain
11 or review any data on the phone. Based on my training and experience, I know that some
12 drug traffickers set up their cell phones so that the data will erase if the phone is opened
13 under certain circumstances, frustrating law enforcement’s ability to access the data. I
14 believe that may be what happened with this phone.
15          27.     I sent the other two phones to FBI’s Electronic Device Analysis Unit to be
16 searched because the black and gray LG phone was locked/password protected and the
17 white Samsung phone was damaged. The FBI’s Electronic Device Analysis Unit has the
18 capacity to defeat password protection and open both locked and damaged phones more
19 readily than local FBI personnel do.
20          28.     On August 21, 2020, I received the data from the black LG phone from
21 FBI’s Electronic Device Analysis Unit, and began to review it. First, I observed that
22 KYLE MICHAEL ISAACSON appears to be the primary user of the phone. For
23 example, there are a number of “selfie” style photos that depict KYLE MICHAEL
24 ISAACSON, or KYLE MICHAEL ISAACSON with S.M. Additionally, the contact
25 name for outgoing Facebook Messenger messages is “Kyle Isaacson.” Many incoming
26 emails are addressed to “Kyle,” and most are sent to the email address
27 kyleisaacson57@gmail.com. Additionally, there are a handful of incoming texts
28 addressed to “Kyle.” However, it appears that sometimes other people borrow the phone
     Isaacson Complaint - 10                                                  UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO No. 2020R00369
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:20-mj-00568-MLP Document 1 Filed 09/02/20 Page 11 of 16



 1 from KYLE MICHAEL ISAACSON, most notably S.M. For instance, there are some
 2 outgoing texts and Facebook messages that are talking about KYLE MICHAEL
 3 ISAACSON instead of to him, and others that make clear that someone is borrowing the
 4 phone from KYLE MICHAEL ISAACSON. As an example, there is an outgoing text
 5 message on March 30, 2020, to an unknown contact that reads, “This is [S.M.] not kyle.”
 6          29.     The messages on the phone show that KYLE MICHAEL ISAACSON is
 7 engaged in drug trafficking, namely in heroin and methamphetamine. For example, on
 8 March 20, 2020, he sent a text message to “Matt Cell” saying, “Got a poundof meth and
 9 piece of blavk I need to makr some dollllllarrr$$$$$.” (Based on my training and
10 experience, I know “black” is a reference to black tar heroin; “meth,” of course, is
11 methamphetamine.)
12          30.     On March 24, 2020, KYLE MICHAEL ISAACSON received an incoming
13 text from “Winona” asking, “You got any black.” Moments later, KYLE MICHAEL
14 ISAACSON responded, “No black only clear,” indicating he was out of heroin but did
15 have methamphetamine (“clear”).
16          31.     On April 14, 2020, almost a week before his arrest, G.T. sent KYLE
17 MICHAEL ISAACSON a Facebook Messenger message saying, “And ima need at least
18 a ½ if got it already or we can slide to get it.” After some small talk, KYLE MICHAEL
19 ISAACSON responded, “I can hit you after I pick up this couple of pounds.” Later, when
20 G.T. inquired as to whether KYLE MICHAEL ISAACSON was “[s]till planning on
21 sliding this way,” KYLE MICHAEL ISAACSON responded, “Absolutely my friend I’m
22 picking up a couple of elbows.” In this conversation, I believe that G.T. was asking
23 KYLE MICHAEL ISAACSON for a half unit of narcotics, probably methamphetamine.
24 KYLE MICHAEL ISAACSON told G.T. that he would bring that to him after he was
25 resupplied; based on the code word “elbows,” I believe KYLE MICHAEL ISAACSON
26 was referring to a couple of units, but the unit and specific drug is unclear.
27          32.     On April 18, 2020, two days before he was arrested, KYLE MICHAEL
28 ISAACSON received an incoming Facebook Messenger message from M.P. asking,
     Isaacson Complaint - 11                                                UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2020R00369
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:20-mj-00568-MLP Document 1 Filed 09/02/20 Page 12 of 16



 1 “You got any black.” Moments later, KYLE MICHAEL ISAACSON responded,
 2 “Working on it.” M.P. responded, “Let me know.” A few hours later, KYLE MICHAEL
 3 ISAACSON wrote back to M.P. and said, “I got some.” Based on my training and
 4 experience, I believe that M.P. was seeking heroin. KYLE MICHAEL ISAACSON first
 5 told M.P. that he didn’t have any to sell but was trying to get some, then later confirmed
 6 he had obtained some and was available to sell him some heroin.
 7          33.     On April 19, 2020, D.M. sent a Facebook message to KYLE MICHAEL
 8 ISAACSON saying “I have a joog for you” and “my boy needs some black.” Based on
 9 my training and experience, I believe D.M. was introducing KYLE MICHAEL
10 ISAACSON to a new customer who would buy heroin from him.
11          34.     In addition to talking with a variety of people about selling them heroin and
12 methamphetamine, KYLE MICHAEL ISAACSON also used his phone to discuss
13 firearms. For example, on April 18, 2020, J.C. sent KYLE MICHAEL ISAACSON a
14 Facebook Messenger message indicating that someone he knew “might have couple
15 straps.” I know that “straps” is a slang word for firearms, specifically handguns. KYLE
16 MICHAEL ISAACSON responded, “Good need those.” J.C. asked KYLE MICHAEL
17 ISAACSON what caliber firearm he was looking for, and KYLE MICHAEL ISAACSON
18 wrote, 40 cal 10mm or 9 mm,” referencing a range of firearms he was interested in. After
19 this text conversation, J.C. twice called KYLE MICHAEL ISAACSON, and they spoke
20 for 37 seconds and 45 seconds, respectively. These are the only two calls between J.C.
21 and KYLE MICHAEL ISAACSON in the call log. When KYLE MICHAEL ISAACSON
22 was arrested two days later, one of the firearms recovered from his vehicle was a 9mm
23 Smith & Wesson, as discussed above—which is also one of the types of firearms KYLE
24 MICHAEL ISAACSON told J.C. he was looking for.
25             Forensic Analysis of the Suspected Methamphetamine and Heroin
26          35.     The suspected methamphetamine and suspected heroin recovered from the
27 Chevrolet Suburban were submitted to the Washington State Patrol Crime Laboratory for
28 analysis. Janice Wu, a forensic scientist, examined the two substances. She concluded
     Isaacson Complaint - 12                                                 UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO No. 2020R00369
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:20-mj-00568-MLP Document 1 Filed 09/02/20 Page 13 of 16



 1 that the suspected methamphetamine in fact contained methamphetamine; she weighed
 2 the contents of one of the bags of methamphetamine and determined it weighed 801
 3 grams. She concluded that the suspected heroin in fact contained heroin; it weighed 38.3
 4 grams.
 5                                   Examination of Firearms
 6          36.     Brian Arnold, a Special Agent with the Bureau of Alcohol, Tobacco,
 7 Firearms, and Explosives (ATF) examined the Smith & Wesson M&P 9 Shield pistol
 8 bearing serial number HXD7261 and the Bersa Thunder 380 pistol bearing serial number
 9 675137. Special Agent Arnold has specialized training in determining the place of
10 manufacture of firearms. After examination, it was Agent Arnold’s opinion that both the
11 Smith & Wesson M&P 9 Shield pistol bearing serial number HXD7261 and the Bersa
12 Thunder 380 pistol bearing serial number 675137 were firearms as defined by federal
13 law, and that neither were manufactured in the State of Washington. Accordingly, it was
14 his opinion that, if the firearms were possessed in the State of Washington, that they
15 traveled in and affected interstate or foreign commerce before being found here.
16                                 Additional Forensic Analysis
17          37.     Together with an FBI task force officer who is also a Seattle Police
18 Department detective, I arranged for a number of the items recovered from the Chevrolet
19 Suburban to be examined for fingerprints. The plastic baggies containing the
20 methamphetamine and the heroin were analyzed, and no latent prints were found.
21 Similarly, the Smith & Wesson pistol and magazine were examined, and no latent prints
22 were found. Two latent prints of comparison value were recovered from the Bersa
23 Thunder 380 pistol bearing serial number 675137; neither matched either KYLE
24 MICHAEL ISAACSON or S.M. As indicated above, this firearm was stolen. Finally, the
25 scale and box containing the scale were examined. Four latent prints of comparison value
26 were developed. Three did not match either KYLE MICHAEL ISAACSON or S.M. No
27 opinion was rendered as to the fourth print; instead, the examiner requested more
28 complete rolled prints, including fingertips and sides of fingers, from KYLE MICHAEL
     Isaacson Complaint - 13                                                 UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO No. 2020R00369
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:20-mj-00568-MLP Document 1 Filed 09/02/20 Page 14 of 16



 1 ISAACSON and S.M. to permit a more thorough comparison to the prints recovered from
 2 the scale or box.
 3                    Conclusions Regarding Drug Trafficking and Firearms
 4          38.     Based on my training and experience, I know that over 800 grams of
 5 methamphetamine is an amount vastly in excess of amounts consistent with personal use;
 6 instead, it is consistent with drug dealing. Eight hundred grams of methamphetamine
 7 represents up to 8,000 individual doses of methamphetamine, depending on the user’s
 8 experience and tolerance. Similarly, 38 grams of heroin is far in excess of an amount
 9 consistent with personal use. This amount represents up to about 3,100 individual doses
10 of heroin, again depending on the user’s experience and tolerance.
11          39.     Based on my training and experience, I also know that drug dealers often
12 possess bulk quantities of narcotics along with packaging and a means of measuring out
13 specific amounts of narcotics to sell. Clear plastic bags, like the ones found in the
14 Chevrolet Suburban, are a common method of packaging methamphetamine and heroin.
15 Digital scales, like the one found in the Chevrolet Suburban, are common tools used to
16 measure narcotic weights prior to sale or distribution.
17          40.     Based on my training and experience, I also know that it is common for
18 drug dealers to carry firearms on their person or within reach in order to protect
19 themselves, their product, and their proceeds of drug trafficking from robbery and
20 assault. Based on KYLE MICHAEL ISAACSON’s possession of two loaded firearms in
21 the Chevrolet Suburban in close proximity to the heroin and methamphetamine, I believe
22 that the firearms at issue were possessed in order to further KYLE MICHAEL
23 ISAACSON’s drug dealing.
24                       KYLE MICHAEL ISAACSON’s Status as a Felon
25          41.     KYLE MICHAEL ISAACSON is a ten-time convicted felon, and thus it is
26 illegal for him to possess a firearm. As of April 20, 2020, his prior convictions include:
27                  a.         Possession of a Stolen Vehicle, King County Superior Court cause
28          number 15-1-04034-7, on or about January 8, 2016;
     Isaacson Complaint - 14                                                  UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO No. 2020R00369
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:20-mj-00568-MLP Document 1 Filed 09/02/20 Page 15 of 16



 1                  b.         Possession of a Stolen Vehicle, King County Superior Court cause
 2          number 13-1-01108-1, on or about March 29, 2013;
 3                  c.         Possession of a Stolen Vehicle, King County Superior Court cause
 4          number 12-1-06494-2, on or about March 29, 2013;
 5                  d.         Possession of a Stolen Vehicle, King County Superior Court cause
 6          number 10-1-01009-9, on or about July 9, 2010; and
 7                  e.         Possession of a Stolen Vehicle, King County Superior Court cause
 8          number 09-1-00566-1, on or about July 9, 2010.
 9 For each of the above cases, I have reviewed the Judgment and other related court
10 documents. In each of the above cases, the Judgment reflects that KYLE MICHAEL
11 ISAACSON was present at the sentencing hearing and that he was sentenced to more
12 than one year in custody. Additionally, in each case, KYLE MICHAEL ISAACSON
13 signed a document acknowledging that he was ineligible to possess a firearm as a result
14 of the conviction.
15          42.     S.M. is a five-time convicted felon and thus it is also illegal for her to
16 possess a firearm.
17                                            CONCLUSION
18          43.     Based on KYLE MICHAEL ISAACSON’s possession of large quantities
19 of methamphetamine and heroin, along with baggies, scales, two firearms, and the
20 content of his cell phones, along with the other facts documented above, I respectfully
21 submit that probable cause exists that KYLE MICHAEL ISAACSON committed the
22 offenses of Possession or Controlled Substances with Intent to Distribute in violation of
23 Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) and (C); Carrying a
24 Firearm During and in Relation to a Drug Trafficking Offense in violation of Title 18,
25 United States Code, Section 924(c)(1)(A)(i); and one count of Felon in Possession of a
26 Firearm in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
27
28
     Isaacson Complaint - 15                                                   UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     USAO No. 2020R00369
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
              Case 2:20-mj-00568-MLP Document 1 Filed 09/02/20 Page 16 of 16




 1

 2
 3

 4
            Based on the Complaint and Affidavit, to which the above-named agent provided
 5
     a sworn statement attesting to the truth of the contents of such, the Court hereby finds
 6
     that there is probable cause to believe the defendant, KYLE MICHAEL ISAACSON,
 7
     committed the offenses set forth in the Complaint.
 8

 9
            DATED this 2nd day of September, 2020.
10

11

12

13                                                    The Honorable Michelle L. Peterson
14
                                                      United States Magistrate Judge

15

16
17

18

19

20
21

22
23

24
25

26
27

28
     Isaacson Complaint - 16                                                UNITED STATES ATTORNEY
     USAO No. 2020R00369                                                   700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
